              Case 2:16-cv-00302-NVW Document 372 Filed 07/02/20 Page 1 of 6




 1   RUSSELL PICCOLI,       PLC
     701 North 44th Street
 2   Phoenix, Arizona 85008
     Telephone: (480) 429-3000
 3   Russell Piccoli/004492
     rp@winazlaw.com
 4
     LANG & KLAIN, P.C.
 5   6730 N. SCOTTSDALE RD., SUITE 101
     SCOTTSDALE, ARIZONA 85253
 6   TELEPHONE (480) 534-4900
     Please e-serve filings on:
 7   Filing@lang-klain.com
 8
     WILLIAM G. KLAIN, #015851
     wklain@lang-klain.com (not for e-service)
 9
     ZACHARY W. ROSENBERG, #033719
     zrosenberg@lang-klain.com (not for e-service)
10
11   Attorneys for Defendant Michael Babich
12                                    UNITED STATES DISTRICT COURT
13                                               DISTRICT OF ARIZONA
14   Richard Di Donato, Individually and On Behalf Case No.: 16-cv-00302-PHX-NVW
     of All Others Similarly Situated,
15                                                 CLASS ACTION
                   Plaintiff,
16                                                 DEFENDANT MICHAEL BABICH’S
            v.                                     MOTION TO INCLUDE IN FINAL PRE-
17                                                 TRIAL ORDER DESIGNATION BY
     Insys Therapeutics, Inc.; Michael L. Babich;  BABICH OF DEPOSITION
18   Darryl S. Baker; and John N. Kapoor,          DESIGNATIONS MADE BY PLAINTIFF
                                                   IN THE PROPOSED PRE-TRIAL ORDER
19                 Defendants.
20
             Due to a substantial change in circumstances resulting from the recent settlement between
21
     Plaintiff and Defendant John Kapoor (“Kapoor”), of which Defendant Michael Babich
22
     (“Babich”) could not anticipate and was necessarily unaware at the time he participated in the
23
     preparation of the Corrected Proposed Pre-Trial Order (Doc. 355) (“the Proposed PTO”), Babich
24
     hereby moves this Court for relief under section H, paragraph 7 of the Proposed PTO so as to
25
     permit inclusion in the final pre-trial order to be entered by the Court designation by Babich of
26
     certain deposition excerpts already designated by Plaintiff.
27
             The Proposed PTO provides, in part, that:
28
             Case 2:16-cv-00302-NVW Document 372 Filed 07/02/20 Page 2 of 6



                   7.     Each party hereby acknowledges by signing this joint Proposed Final
 1          Pretrial Order that any deposition not listed as provided herein will not be allowed,
            absent good cause.
 2
     Proposed PTO at § 7, ¶ H.
 3
            In light of this language, Babich specifically moves the Court to provide in the final pre-
 4
     trial order for inclusion of those portions of Xun Yu’s (“Yu[’s]”) and Kapoor’s dispositions
 5
     designated in Plaintiff’s pre-trial deposition designations (Doc. 355-5 at 58–90) within Babich’s
 6
     listing of pretrial deposition designations. This modification is warranted, proper, and supported
 7
     by good cause as it will result in no prejudice to Plaintiff, Babich could not have anticipated
 8
     Kapoor’s settlement with Plaintiff at the time the Proposed PTO was prepared and submitted to
 9
     the Court, and the jury should be presented with Yu’s and Kapoor’s testimony for consideration
10
     in its apportionment of fault in the event it finds Babich liable.
11
            The parties filed the Proposed PTO on June 18, 2020. On June 25, 2020, Kapoor and
12
     Plaintiff unexpectedly filed a Notice of Settlement (Doc. 364) (“the Notice”). Babich was
13
     unaware of Kapoor’s settlement prior to the filing of Notice and during the time the Proposed
14
     PTO was crafted and deposition designations were selected and listed. In the event this Court
15
     approves the settlements reached by each of Defendants Darryl Baker and Kapoor with Plaintiff,
16
     Babich will be the only defendant at trial.
17
            A critical determination to be made by the jury at trial in this action should it find liability
18
     on the part of Babich is the allocation of fault between Insys, Baker, Kapoor, and Babich. “[A]
19
     covered person against whom a final judgment is entered in a private action shall be liable solely
20
     for the portion of the judgment that corresponds to the percentage of responsibility of that
21
     covered person, as determined under paragraph (3).” 15 U.S.C. §78u-4(f)(2)(B). In allocating
22
     fault, the jury may consider “the percentage of responsibility of such person, measured as a
23
     percentage of the total fault of all persons who caused or contributed to the loss incurred by
24
     plaintiff; and… whether such person knowingly committed a violation of the securities laws”
25
     §78u-4(f)(3)(A)(ii) and (iii).
26
            In the Proposed PTO, Plaintiff designated portions of Yu’s and Kapoor’s dispositions to
27
     be used at trial (Doc. 355-5 at 58–90). This was a substantial portion of the evidence and
28
                                                      -2-
             Case 2:16-cv-00302-NVW Document 372 Filed 07/02/20 Page 3 of 6




 1   testimony that Plaintiff intended to present, particularly against Kapoor, so much so that
 2   Plaintiff moved in limine for an adverse inference instruction to be drawn from, and limitation
 3   on Kapoor’s ability to present evidence contrary to, his deposition testimony (Doc. 362 at 6,
 4   PMIL No. 3). Babich had no expectation that this evidence would not be presented in Plaintiffs’
 5   case-in-chief, and intended to rely on it and the anticipated adverse-inference instruction to
 6   argue that any fault should be apportioned primarily to other defendants if he is found liable.
 7          It is no longer certain that this evidence will be presented to or considered by the jury.
 8   This substantial change in the evidence likely to be presented at trial necessitates relief section
 9   H, paragraph 7 of the Proposed PTO and inclusion in the Court’s final pre-trial order of
10   designation by Babich of the same Yu and Kapoor deposition designations made by Plaintiff.
11   Such will allow Babich to present the defense that he always intended to pursue based on the
12   evidence the Plaintiff, up until he settled his claims with Kapoor, plainly intended to present at
13   trial – namely, the deposition testimony of Yu and Kapoor designated by Plaintiff.
14          Babich asked Plaintiff to agree that he may present those deposition excerpts Plaintiff
15   designated in the proposed PTO. Plaintiff refused, stating “[t]o the extent that the Plaintiff Class
16   utilizes its designations of either Kapoor or Yu, the jury will hear them, but we do not agree that
17   Mr. Babich can adopt any of the Plaintiff Class’s evidence or argument.” Exhibit 1. Ignoring
18   the impact of the Kapoor settlement upon the evidence now likely to be presented to the jury and
19   the parties’ changed motivations in that regard due to that settlement (which are different from
20   those that existed at the time the Proposed PTO was prepared), Plaintiff offered no explanation
21   as to how this minor modification of the Proposed PTO would prejudice him or why the recent
22   settlement with Kapoor did not create good cause. In light of Plaintiff’s refusal, Babich asks the
23   Court to allow inclusion of Plaintiff’s own Yu and Kapoor deposition designations within
24   Babich’s designations.
25          Though somewhat inapplicable because a final pre-trial order has not yet been entered by
26   this Court, even under Rule 16’s onerous standard, Babich’s request to be allowed to present
27   evidence Plaintiff designated for use at trial should be granted. “The court may modify the order
28
                                                    -3-
             Case 2:16-cv-00302-NVW Document 372 Filed 07/02/20 Page 4 of 6




 1   issued after a final pretrial conference only to prevent manifest injustice.” Fed. R. Civ. P. 16(e)
 2   (emphasis added). However, a court’s pretrial order is not “an inexorable decree.” Mechmetals
 3   Corp. v. Telex Computer Prods., Inc., 709 F.2d 1287, 1294 (9th Cir.1983). It may be modified
 4   after weighing:
 5          (1) the degree of prejudice or surprise to the [other parties] if the order is
            modified; (2) the ability of the [the other parties] to cure any prejudice; (3) the
 6          impact of the modification on the orderly and efficient conduct of the case; and (4)
            any degree of willfulness or bad faith on the part of the party seeking the
 7          modification.”
 8   Estate of Holton ex rel Holton v. Terhune, 40 Fed. Appx. 387, 390 (9th Cir. 2002) (permitting a
 9   modification of a pre-trial order that added a new cause of action) (quoting Byrd v. Guess, 137
10   F.3d 1126, 1132 (9th Cir.1998), overruled by statute in non-relevant part as recognized in
11   Nicholson v. City of Los Angeles, 935 F.3d 685, 696 n.5 (9th Cir. 2019)). “The moving party
12   must show that a review of these factors warrants a conclusion that manifest injustice would
13   result if the pretrial order is not modified.” Holton, 40 Fed. Appx. at 390. The four factors all
14   weigh in favor of Babich.
15          First, there is no conceivable prejudice to Plaintiff by Babich presenting the evidence that
16   Plaintiff himself indicated in the Proposed PTO that he would present at trial. Babich does not
17   seek leave to present evidence never listed by any party in the Proposed PTO as might involve
18   some element of surprise or manifest unfairness, implicating a reevaluation of the other evidence
19   and positions of the parties encompassed within the Proposed PTO and related pretrial
20   submissions to the Court. Again, the evidence Babich seeks to use is the very same as that
21   which Plaintiff designated and was motivated to present (at least before the Kapoor settlement).
22   Thus, there can be no serious argument Plaintiff will be prejudiced by the relief requested by
23   this Motion.
24          Second, as allowing Babich to present Yu’s and Kapoor’s deposition testimony
25   designated by Plaintiff will not prejudice Plaintiff, there is no prejudice to be cured.
26          Third, allowing Babich to present to the jury Yu’s and Kapoor’s deposition testimony
27   designated by Plaintiff will have no effect upon the “orderly and efficient” presentation of the
28
                                                     -4-
             Case 2:16-cv-00302-NVW Document 372 Filed 07/02/20 Page 5 of 6




 1   case at trial. The deposition designations in question were already included in the Proposed
 2   PTO by Plaintiff himself.    As a grant of this Motion will merely allow Babich to present the
 3   exact same evidence that would have been presented by Plaintiff but for the recent, post-
 4   Proposed PTO filing, the relief sought will not alter or adversely impact the orderly presentation
 5   of evidence or efficiency of the trial in this matter. Indeed, but for the recent settlement between
 6   Plaintiff and Kapoor, this evidence would have been presented by Plaintiff, as contemplated by
 7   the Proposed PTO and all parties when it was prepared.
 8          Fourth, there is no bad faith or (culpable) willfulness on the part of Babich in seeking a
 9   minor, reasonable modification to the Proposed PTO. As noted above, at the time Babich
10   participated in the preparation of the Proposed PTO and its submission to the Court, he was
11   necessarily unaware that Plaintiff and Kapoor would subsequently resolve the matter as to
12   Kapoor. Babich’s desire and need to utilize those portions of Yu’s and Kapoor’s deposition
13   testimony designated by Plaintiff only arose upon announcement of the settlement and because
14   of the likely resultant change upon Plaintiff’s motivation to still present that evidence at trial.
15   The evidence will be used by Babich to pursue a defense he nevertheless would have presented
16   anyway using nothing but evidence Plaintiff intended to present at trial.
17          For these reasons, Babich requests that this Court include in its final pre-trial order
18   language permitting him to present to the jury the portions of Xun Yu’s and John Kapoor’s
19   depositions designated by Plaintiff for presentment at trial.
20          DATED this 2nd day of July, 2020.
21                                              RUSSELL PICCOLI, PLC
22
                                                By /s/ Russell Piccoli
23                                                  Russell Piccoli
                                                    Attorneys for Defendant Michael Babich
24
                                                LANG & KLAIN, P.C.
25
26                                              By: /s/ William G. Klain
                                                    William G. Klain
27                                                  Zachary W. Rosenberg
                                                    Co-Counsel for Defendant Michael Babich
28
                                                     -5-
             Case 2:16-cv-00302-NVW Document 372 Filed 07/02/20 Page 6 of 6




 1
                                     CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on July 2, 2020, the attached document was electronically
 4   transmitted to the Clerk of the Court using the CM/ECF System which will send notification of
 5   such filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants.
 6
 7
                                               By: /s/ Lisa Plisko
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -6-
